Citation Nr: 1236191	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  06-35 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for degenerative disc disease, L3-4 and L4-5, with compression fracture of L4 vertebral body.

2.  Entitlement to a separate disability rating for radiculopathy of the right lower extremity.

3.  Entitlement to a separate disability rating for radiculopathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The Veteran served on active duty with the United States Coast Guard from October 1989 to September 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Cheyenne, Wyoming, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which erroneously denied entitlement to a disability rating in excess of 20 percent for the Veteran's service-connected lumbar spine disability.  The RO issued a corrective rating decision in October 2006 which denied entitlement to a disability rating in excess of 30 percent for the Veteran's service-connected lumbar spine disability.

In September 2010 and October 2011, the Board remanded this case for further evidentiary development.

The issues have been characterized as indicated on the title page to comport with the evidence of record.


FINDINGS OF FACT

1.  The competent evidence reflects that the Veteran's lumbar spine disability is characterized by pain, with forward flexion greater than 30 degrees and no favorable or unfavorable ankylosis.  This disability has not been productive of any incapacitating episodes requiring bed rest prescribed by a physician or any neurological disorders other than the bilateral lower extremity radiculopathy now being service-connected.

2.  The competent evidence reflects that the Veteran has bilateral lower extremity radiculopathy due to his service-connected lumbar spine disability.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for degenerative disc disease, L3-4 and L4-5, with compression fracture of L4 vertebral body, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2011).

2.  The criteria for a separate disability rating of 10 percent (but no more) for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2011).

3.  The criteria for a separate disability rating of 10 percent (but no more) for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In a March 2005 letter, VA provided notice of the evidence and information required in connection with a claim for increased evaluation.  The Veteran's claim was subsequently readjudicated, most recently in an April 2012 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.

The Veteran's service treatment records, VA treatment records, and VA examination reports have been obtained; he did not identify or provide authorizations for VA to assist him in obtaining any additional evidence pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  Throughout the appeal period, VA examinations were conducted; the Veteran has not argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners made all required findings and fully described the Veteran's lumbar spine disability and bilateral lower extremity radiculopathy.

In September 2010 and October 2011, the Board remanded the case to obtain any outstanding VA treatment records, afford the Veteran relevant examinations, and ask the Veteran to provide authorization to obtain private treatment records.  The RO obtained the identified VA treatment records; the Veteran was examined in October 2010 and November 2011; and the RO asked the Veteran to provide authorization to obtain private treatment records in October 2011 and December 2011 letters (the Veteran did not respond to either letter).  As all of the requested development was completed, the remand orders were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file; as outlined above, the Veteran failed to provide authorization for VA to obtain any outstanding private treatment records.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability is to be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Lumbar Spine Disability

The Veteran filed his current claim for an increased rating for his lumbar spine disability in March 2005.  Such disability is evaluated under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5242, which directs that a General Rating Formula be applied.

Under the General Rating Formula for Diseases and Injuries of the Spine, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a.

Any associated objective neurologic abnormalities are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5242, Note 1.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5242, Note 2.  All measured ranges of motion are to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5242, Note 4.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5242, Note 5.

The Veteran is diagnosed with degenerative disc disease.  Under Diagnostic Code 5243, disc disease may be rated based on the cumulative amount of time in which the condition was incapacitating over the prior 12 months.  38 C.F.R. § 4.71a.  An "incapacitating episode" for purposes of totaling the cumulative time is defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.

The Rating Schedule provides for consideration of additional functional impairment of joints due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  A spinal segment is considered a group of minor joints.  38 C.F.R. § 4.45.

VA treatment records reflect the Veteran's ongoing complaints of low back pain with intermittent radiation into his bilateral lower extremities.

At a May 2005 VA spine examination, the Veteran described his chronic low back pain with occasional flare-ups.  Forward flexion was to 65 degrees, extension was to 24 degrees, lateral flexion was to 20 degrees bilaterally, and lateral rotation was to 24 degrees bilaterally.  He noted his pain level to be at a 7 out of 10 when reaching the above range of motion degrees and was not able to go beyond those points.  With repetitive bending, forward flexion was to 55 degrees, extension was to 20 degrees, left lateral flexion was to 18 degrees, right lateral flexion was to 15 degrees, and lateral rotation was to 20 degrees bilaterally.  No ankylosis of any kind was noted.  He reported no incapacitating episodes requiring bed rest prescribed by a physician.  Neurologic test results were normal for motor strength and sensation, and reflexes were 2+ patellar and 1+ Achilles bilaterally and symmetrical.

At an October 2010 VA spine examination, the Veteran described his chronic low back pain with occasional flare-ups.  Forward flexion was to 65 degrees, extension was to 22 degrees, left lateral flexion was to 15 degrees, right lateral flexion was to 10 degrees, and lateral rotation was to 15 degrees bilaterally.  There was no change in range of motion upon repeated testing of the spine, and he expressed no new symptoms of pain, numbness, tingling, weakness, or fatigue.  No ankylosis of any kind was noted.  He reported no incapacitating episodes requiring bed rest prescribed by a physician.  Neurologic test results were normal for motor strength and sensation, and reflexes were 1/4 bilaterally in both the upper and lower extremities.  The Veteran reported some problems with bladder control, but the examiner opined that this was likely a primary urological problem and not a problem that is related to the Veteran's lumbar spine condition, due to the fact that the Veteran was treated with oral medication by a urologist and the symptoms improved.

To merit a disability rating in excess of 30 percent, forward flexion of the low back must be 30 degrees or less, or favorable or unfavorable ankylosis of the entire thoracolumbar spine must be shown.  Throughout the period of claim, every measurement of forward flexion exceeded 30 degrees, and no ankylosis was shown, even upon consideration of actual functional impairment from pain, weakness, fatigue, or lack of coordination with repeated movement.  The Veteran's lumbar spine disability has not been productive of any incapacitating episodes requiring bed rest prescribed by a physician or any neurological disorders other than the bilateral lower extremity radiculopathy now being service-connected.

The preponderance of the evidence is against the claim for a disability rating in excess of 30 percent for the Veteran's lumbar spine disability.  There is no doubt to be resolved, and an increased rating is not warranted.

Bilateral Lower Extremity Radiculopathy

Any associated objective neurologic abnormalities are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.

Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is warranted for moderate incomplete paralysis.  A 40 percent rating is warranted for moderately severe incomplete paralysis.  A 60 percent rating is warranted for severe incomplete paralysis.  The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  An 80 percent rating is warranted for complete paralysis, where the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a , Diagnostic Code 8520 (2011).

Throughout the period of claim, the Veteran has complained of low back pain with intermittent radiation into his bilateral lower extremities.

VA treatment records reflect the following neurological test results for the Veteran's lower extremities.  In April 2004, motor strength, sensation, and reflexes were normal bilaterally.  In March 2005, deep tendon reflexes were normal bilaterally.  At a May 2005 VA spine examination, motor strength, sensation, and patellar reflexes were normal bilaterally, but Achilles reflexes were 1+ bilaterally; later that same day, reflexes were noted to be 2/4 bilaterally.  Later in May 2005, sensation was normal, but deep tendon reflexes were 1/4 bilaterally for the patellar and Achilles tendons.  In February 2006, motor strength, sensation, and reflexes were normal bilaterally.  In June 2006, the Veteran was assessed with lumbar radiculopathy after testing showed decreased motor strength in the right quadriceps and decreased sensation to light touch on the right lateral quadriceps and calf.

At an October 2010 VA spine examination, motor strength and sensation were normal bilaterally, but deep tendon reflexes were 1/4 bilaterally.  The examiner went on to state that there were no neurological findings to suggest any neural compromise.  Later that same day in October 2010, motor strength and deep tendon reflexes were normal bilaterally.

In January 2011, based on the results of a VA MRI, a neurological surgery consultation was ordered for the Veteran.  In June 2011, deep tendon reflexes were 2/4 bilaterally.

At a November 2011 VA peripheral nerves examination, the examiner diagnosed the Veteran with right L5 radiculopathy and left S1 radiculopathy, noting mild numbness in both lower extremities.  An EMG study in November 2011 showed denervation in the right L5 and S1 distribution, left S1 nerve root irritation, and right L5 nerve root irritation.  The examiner opined that the Veteran's bilateral lower extremity radiculopathy was at least as likely as not (50 percent or greater probability) incurred in or caused by his service-connected lumbar spine disability.  The examiner noted the Veteran's report that he has had numbness in both of his legs since his in-service lumbar spine injury and that the current EMG study shows objective evidence that supports his claim of symptoms.

As the competent evidence demonstrates that mild numbness has been shown in both lower extremities, the Board concludes that the Veteran is entitled to separate 10 percent ratings, but not higher, under Diagnostic Code 8520 for the radiculopathy in his bilateral lower extremities.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.

The evidence supports a disability rating of 10 percent, but no more, for radiculopathy of the right lower extremity.  The evidence supports a disability rating of 10 percent, but no more, for radiculopathy of the left lower extremity.  There is no evidence to the contrary, and such ratings are warranted.

Extraschedular Consideration

Consideration has been given regarding whether the schedular evaluations are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The schedular evaluations in this case are adequate.  Ratings in excess of the 30 percent assigned for the Veteran's lumbar spine disability, and ratings in excess of the 10 percent now assigned for his radiculopathy of the right lower extremity and the 10 percent now assigned for his radiculopathy of the left lower extremity, are provided for greater degrees of impairment, but the competent evidence reflects that such are not present in this case.  The discussion above reflects that the symptoms of the Veteran's lumbar spine disability and bilateral lower extremity radiculopathy are contemplated by the applicable rating criteria.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required, and referral for an extraschedular rating is unnecessary.  Thun, 22 Vet. App. at 111.









ORDER

Entitlement to a disability rating in excess of 30 percent for degenerative disc disease, L3-4 and L4-5, with compression fracture of L4 vertebral body, is denied.

Entitlement to a separate disability rating of 10 percent for radiculopathy of the right lower extremity is granted.

Entitlement to a separate disability rating of 10 percent for radiculopathy of the left lower extremity is granted.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


